ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                             In re Abel C., 2013 IL App (2d) 130263




Appellate Court            In re ABEL C., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. Shana C., Respondent-Appellant).



District & No.             Second District
                           Docket No. 2-13-0263


Opinion filed              August 20, 2013
Opinion withdrawn          October 3, 2013
Modified opinion filed     October 3, 2013


Held                       On appeal from the trial court’s orders finding respondent’s child a
(Note: This syllabus       neglected minor, adjudicating the child a ward of the court, and granting
constitutes no part of     custody to the Department of Children and Family Services, the cause
the opinion of the court   was remanded for the limited purpose of allowing the trial court to enter
but has been prepared      the express factual basis for the finding of neglect, since no factual basis
by the Reporter of         was provided in the court’s written order of adjudication or its oral
Decisions for the          pronouncement of the decision.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Winnebago County, No. 12-JA-60; the
Review                     Hon. Mary Linn Green, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Nicholas O. Meyer, of Meyer & Horning, P.C., of Rockford, for
Appeal                     appellant.

                           Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M. Bauer
                           and Sally A. Swiss, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE McLAREN delivered the judgment of the court, with opinion.
                           Justices Jorgensen and Hudson concurred in the judgment and opinion.




                                             OPINION

¶1          Respondent, Shana C., the mother of Abel C., appeals from the trial court’s orders: (1)
        finding Abel to be a neglected minor; and (2) adjudicating Abel a ward of the court and
        granting custody of Abel to the Department of Children and Family Services (DCFS). We
        affirm.

¶2                                        I. BACKGROUND
¶3          On February 17, 2012, DCFS took seven-day-old Abel into protective custody. The State
        thereafter filed a petition on February 22 alleging that Abel was a neglected minor under
        section 2-3(b) of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-3(b) (West 2010)),
        as his environment was injurious to his welfare, placing Abel at risk of harm, in that: (1) his
        siblings had been removed from Shana’s care and she had failed to cure the conditions that
        caused their removal; (2) his siblings had been removed from the care of Javier C., their
        father and Abel’s putative father, and he had failed to cure the conditions that caused their
        removal; and (3) Javier was an untreated sex offender. At the shelter care hearing held on
        that date, the trial court, Judge Patrick Heaslip presiding, addressed Shana:
                “You are named in a Petition alleging that the minor is a neglected minor. In relation
            to that you have a right to have a lawyer represent you in these proceedings. If you can’t
            afford one I will appoint one for you.”
        When she was asked if she could afford to hire an attorney, Shana told the trial court that her
        friends were going to give her money to hire an attorney but she did not have an attorney that
        day. Shana then denied that Javier, who was her husband, was Abel’s father, but she could
        not otherwise name the father; further, she did not know when Abel was conceived and could
        not name with whom she had had sexual relations in the past two years. The court then
        appointed Amanda Sloniker, the Conflicts 1 attorney from the office of the public defender,
        to represent Shana. After speaking with Shana, Sloniker informed the trial court that Shana

                                                 -2-
     requested the appointment of private counsel or a continuance in order to obtain private
     counsel; she preferred “not to have an attorney from the Public Defender’s office based on
     prior representation and how the prior cases were handled.” The trial court denied the
     request. After another conversation with Shana, Sloniker told the trial court that Shana
     “would be waiving her right to shelter care, agreeing to temporary guardianship and custody
     to go to [DCFS].” The trial court found probable cause to believe that Abel was subject to
     the Act as a neglected minor and, as a matter of urgent and immediate necessity, it placed
     Abel in shelter care, granting DCFS temporary guardianship and custody. The hearing was
     continued as to Javier.1
¶4        On March 1, 2012, Shana appeared with private counsel, Chester Chostner, who filed his
     appearance; the trial court, Judge Mary Linn Green presiding, vacated Sloniker’s
     appointment. Shana filed a motion to reconsider and vacate the February 22 order, arguing
     that she had requested a continuance, which was denied, and that she did not knowingly
     waive her right to a shelter care hearing. Sloniker informed the trial court that, at the
     February 22 hearing:
              “I discussed with Mom the shelter care proceeding and that, however, she was, for
          lack of a better word, frazzled about the whole thing, and so it’s possible that she in a,
          I guess, fit of frustration or not thinking clearly did agree to just go forward, but I don’t
          know that it was truly a hundred percent understood exactly what she was waiving at that
          point because there was a lot–a lot going on with the judge asking her questions and also
          just conversations about the case in the hall with myself.”
     The trial court continued the case for a hearing on the motion. In addition, the court ordered
     DNA testing for Abel and Javier (who had been made aware of the court date but had failed
     to appear) and found Javier to be in default for shelter care purposes. The trial court also
     ordered Shana to provide the names of any potential fathers of Abel. The trial court
     subsequently denied Shana’s motion to reconsider.
¶5        After a period for discovery and several continuances, the case was scheduled for an
     adjudicatory hearing on October 4, 2012. On that date, Shana filed an appearance and
     informed the trial court, “I want to represent myself.” The trial court then granted Chostner’s
     oral motion to withdraw and ordered him to turn over his file to Shana by October 21. Over
     the State’s objection, the court continued the case to October 26 for status regarding counsel
     and October 29 for a hearing. The court advised Shana that she did not have to “give us your
     decision on whether or not you want to retain new counsel, or not, but if you do decide to do
     that, I would ask that they be here that day.”
¶6        On October 26, Shana informed the trial court that she was going to represent herself.
     The trial court responded, “Okay. I guess that’s your decision. I would highly encourage you
     to retain counsel, but we are set for adjudication on Monday, starting at 3:30, Courtroom 216.
     We are going to hold to that.” The court further advised Shana, “Be prepared to proceed with
     trial that day, do you understand? Any questions?” Shana replied “No” and, when asked if
     she had received Chostner’s file, told the court that she had to pick it up that day.


             1
                 Javier was eventually served and defaulted and is not party to this appeal.

                                                   -3-
¶7       On October 29, the trial court recounted with Shana the history of her prior representation
     by Sloniker and Chostner. The following colloquy then took place:
              “THE COURT: All right. Now, I think I said to you at that time, because you
         indicated you wished to represent yourself, that I thought you should be represented by
         counsel. Do you remember that, ma’am?
              [SHANA]: Yes.
              THE COURT: I am asking you here today, because we are here today for
         adjudication, don’t you believe it would be a better idea if the Court reappointed Miss
         Sloniker to represent you before we have a trial on these issues?
              [SHANA]: No.
              THE COURT: You understand that you are not an attorney, and you are insisting on
         going forward, representing yourself?
              [SHANA]: Yes.
              THE COURT: Is that your final answer?
              [SHANA]: Yes.
              THE COURT: Once again I would like to remind you, the Court does not believe it
         is a good idea for you to do that, but you are being insistent upon that. Will you
         reconsider that?
              [SHANA]: No.
              THE COURT: You leave the court no choice; I’m going to go ahead today.”
     The court then proceeded to explain to Shana the State’s burden of proof and the procedures
     to be followed during the hearing. The court also granted Shana a continuance to prepare for
     the hearing. The court then stated:
              “Obviously, the Court takes it very seriously when people who are not lawyers decide
         to represent themselves in these matters; therefore, I wanted to make sure that [Shana]
         was given ample opportunity to prepare, but this is not an issue where we are going to
         keep continuing it. She has under the Court’s questioning maintained that she continues
         to wish to represent herself. She is fairly adamant about that, and I think that the court
         has outlined for her what she can expect in the trial and the procedural issues.”
¶8       Prior to the beginning of the adjudicatory hearing on November 26, the following
     colloquy took place:
              “THE COURT: [Shana], I know that you have been represented by attorneys in the
         past. And the last time we were here I believe the court offered, if you could not afford
         it, to appoint an attorney to represent you and you refused that; is that correct?
              [SHANA]: Yes.
              THE COURT: You continue to refuse any offer of appointed representation?
              [SHANA]: Yes, ma’am.
              THE COURT: And you feel prepared to go ahead and represent yourself today?
              [SHANA]: Yes, Ma’am.


                                              -4-
               THE COURT: You understand that you need to follow the rules of evidence–
               [SHANA]: Yes.
               THE COURT:–just as the attorneys do? All right. And you’re prepared to go
           forward?
               [SHANA]: Yes.”
       The case then proceeded to the hearing, after which the trial court found that the State had
       proved all three counts of the petition.
¶9         On January 30, 2013, the case proceeded to a dispositional hearing. After noting that
       Shana was “still not represented by an attorney,” the trial court told her, “I know that I
       offered to appoint someone to you previously. Is that still your position?” Shana replied,
       “Yeah, I will be representing myself.” After passing the case so that Shana and the State
       could confer, the court held a dispositional hearing. On February 27, 2013, the court found
       that Shana was willing to care for Abel but was unable and unfit to do so because she had
       “some unresolved mental health issues and she is hopefully engaging in now [sic].” The
       court granted continued guardianship and custody to DCFS with discretion to place Abel
       with a relative or in traditional foster care. The court then found that Shana qualified for
       appointed appellate counsel and, with Shana’s agreement, appointed an attorney. This appeal
       followed.

¶ 10                                        II. ANALYSIS
¶ 11       Shana first contends that the trial court abused its discretion by allowing her to represent
       herself. According to Shana, the trial court did not conduct a thorough inquiry to determine
       that her waiver of counsel was voluntarily, knowingly, and intelligently made and that she
       was competent to represent herself. She further argues that her waiver of counsel was
       ineffective because the trial court did not properly admonish her of her rights.
¶ 12       The Act provides the “right to be represented by counsel” to parents of minors who are
       the subject of proceedings under the Act. 705 ILCS 405/1-5(1) (West 2010). Further (with
       one exception not relevant to this case), “[a]t the request of any party financially unable to
       employ counsel, *** the court shall appoint the Public Defender or such other counsel as the
       case may require.” Id. In addition, this court has agreed that this statutory right to counsel
       also involves a constitutional right to effective counsel in abuse and neglect cases. See In re
       Kr. K., 258 Ill. App. 3d 270, 280 (1994).
¶ 13       Shana argues that “it is axiomatic” that there must be some level of procedural safeguards
       to ensure that a waiver of this statutory right to counsel is made voluntarily, knowingly, and
       intelligently. She asserts that certain procedural safeguards, analogous to those afforded to
       a criminal defendant pursuant to Illinois Supreme Court Rule 401 (eff. July 1, 1984), are
       necessary to ensure that parents involved in proceedings under the Act are properly
       admonished of the right to counsel under the Act and that any waiver of that right is
       voluntarily, knowingly, and intelligently made. Rule 401 provides that, before a trial court
       may permit a person accused of an offense punishable by imprisonment to waive counsel,
       it must inform the person of, and determine that he understands: (1) the nature of the charge;


                                                 -5-
       (2) the minimum and maximum sentences prescribed by law; and (3) his right to counsel and,
       if he is indigent, to have counsel appointed for him by the court.
¶ 14        Shana has not cited and, to our knowledge, cannot cite to any authority that requires any
       specific admonishments regarding a parent’s right to counsel in a neglect proceeding, let
       alone any requirement that Rule 401 be used as a guideline. This court has previously
       declined to apply the requirements of criminal admonishments to a proceeding under the Act.
       In In re Tamera W., 2012 IL App (2d) 111131, ¶ 34, this court refused to extend to a
       termination proceeding the requirements of Illinois Supreme Court Rule 402 (eff. July 1,
       1997) regarding admonishments that must be given in a criminal proceeding before a guilty
       plea or stipulation may be accepted. Here, we similarly decline to impose the requirements
       of Rule 401, applicable to criminal proceedings, to a neglect proceeding under the Act. Case
       law suggests that no specific admonishment regarding a right to counsel is required. In re
       J.R., 2011 IL App (3d) 100094, involved a petition of wardship alleging that the minor was
       delinquent under section 5-105(3) of the Act (705 ILCS 405/5-105(3) (West 2008)). On
       appeal, the minor’s mother, Jacqualine, argued that the trial court erred when it ruled that she
       had made a knowing waiver of her rights to counsel and to present evidence at the
       dispositional hearing. The appellate court summarily dealt with this issue:
            “In this case, the record is clear that the trial court advised Jacqualine on two separate
            occasions that she had the right to retain counsel of her own or rely on the same counsel
            as the minor. On both occasions, Jacqualine indicated that she wanted to proceed with
            the same counsel as the minor. Under these circumstances, we find no error.” In re J.R.,
            2011 IL App (3d) 100094, ¶ 18.
¶ 15        Shana also raises the issue of competency, arguing that she possesses a “low level of
       intellectual functioning” and thus the trial court should have conducted a thorough inquiry
       to determine that her waiver of counsel was made voluntarily, knowingly, and intelligently.
       This argument is based on the psychological evaluation of Shana performed by Dr. Valerie
       Bouchard, which was received by the court on October 29, 2012. The report notes that
       Shana’s IQ score of 79 places her in the “Borderline range of intellectual functioning.” The
       report further notes that Shana’s thought processes “were not always logical and coherent,”
       her statements “sometimes did not make sense,” and her judgment and insight were “poor.”
       However, the report notes that Shana was “oriented to time, place, person and situation.”
       Shana also cites to her conduct at trial as evidence that she was unable to competently
       represent herself at trial.
¶ 16        However, our review of even the cited portions of the record does not reveal that Shana
       failed to understand what was going on or acted inappropriately. To support her argument,
       Shana points to arguments lacking in merit, improper objections to evidence, and a lack of
       understanding of rules of evidence, but poor lawyering skills by a pro se party do not
       establish a lack of understanding of the proceedings.
¶ 17        The trial court is always in the best position to evaluate the temperaments, personalities,
       and capabilities of the parties. In re Marriage of Petraitas, 263 Ill. App. 3d 1022, 1031
       (1993). Here, Shana was advised of her right to counsel, including appointed counsel, at the
       initial shelter care hearing, and she was appointed counsel at that time. At the next court date,


                                                 -6-
       she appeared with counsel she had hired herself. When she advised the court that she wanted
       to represent herself, she was given three weeks in which to decide whether to hire a new
       attorney or represent herself. On subsequent court dates, the court encouraged her to hire an
       attorney, offered to appoint counsel to represent her, and thoroughly explained the
       procedures that would be followed during the adjudicatory hearing. Shana had experience
       with appointed counsel (in this case, as well as in prior cases) and private counsel, and she
       was well advised by the court of her continuing right to counsel.
¶ 18        Even in the criminal realm, we have noted that, while the right to counsel is fundamental
       and will not lightly be deemed to be waived, a defendant also has the correlative right to
       proceed without counsel, and this right is as basic and fundamental as the right to be
       represented by counsel. People v. Jiles, 364 Ill. App. 3d 320, 328 (2006). Our system of
       justice allows a criminal defendant to squander his right to counsel. People v. Siler, 85 Ill.
       App. 3d 304, 309 (1980) (“To each man the folly of his choice.”). Although a trial court
       might consider a defendant’s decision to proceed pro se to be unwise, it should honor such
       an election out of “ ‘that respect for the individual which is the lifeblood of the law.’ ”
       People v. Silagy, 101 Ill. 2d 147, 180 (1984) (quoting Illinois v. Allen, 397 U.S. 337, 350-51
       (1970) (Brennan, J., concurring)). Here, Shana was well aware of her right to counsel, as well
       as her right to proceed pro se. After electing to proceed pro se, she turned down multiple
       opportunities to again be appointed counsel or to obtain private counsel. Whether wisdom
       or folly, we cannot say that this decision was made without knowledge and experience. The
       trial court’s decision to allow Shana to proceed pro se was not error.
¶ 19        Shana next contends that the trial court’s finding that Abel was a neglected minor is
       against the manifest weight of the evidence. The State must prove allegations of neglect by
       a preponderance of the evidence or, in other words, prove that the allegations of neglect are
       more probably true than not. In re Arthur H., 212 Ill. 2d 441, 463-64 (2004). On review, a
       trial court’s determination of neglect will not be reversed unless it is against the manifest
       weight of the evidence. Id. at 464. In determining whether a judgment is against the manifest
       weight of the evidence, this court will view the evidence in the light most favorable to the
       appellee; where evidence permits multiple reasonable inferences, we will accept those
       inferences that support the trial court’s judgment. In re Marriage of Bates, 212 Ill. 2d 489,
       516 (2004). A trier of fact, by virtue of its ability to actually observe the demeanor and
       conduct of witnesses, is in the best position to assess their credibility; thus, we defer to the
       trial court’s findings regarding credibility. In re Marriage of Berberet, 2012 IL App (4th)
110749, ¶ 56. This court will not reweigh evidence or make an independent determination
       of credibility. UDI No. 2, LLC v. Department of Public Health, 2012 IL App (4th) 110691,
       ¶ 43. A judgment is against the manifest weight of the evidence only if the opposite
       conclusion is clearly evident. Arthur H., 212 Ill. 2d at 464.
¶ 20        In order for this court to determine whether a trial court’s findings of fact are against the
       manifest weight of the evidence, we must be able to review both the evidence presented and
       the trial court’s findings of fact. In re G.W., 357 Ill. App. 3d 1058, 1060 (2005). Findings of
       fact are necessary to enable appellate review. Id.; In re Madison H., 215 Ill. 2d 364, 379-80



                                                  -7-
       (2005) (Kilbride, J., specially concurring).2 Section 2-21(1) of the Act requires written
       findings of fact in neglect proceedings:
                “After hearing the evidence the court shall determine whether or not the minor is
            abused, neglected, or dependent. *** The court’s determination of whether the minor is
            abused, neglected, or dependent shall be stated in writing with the factual basis
            supporting that determination.
                If the court finds that the minor is abused, neglected, or dependent, the court shall
            then determine and put in writing the factual basis supporting that determination, and
            specify, to the extent possible, the acts or omissions or both of each parent, guardian, or
            legal custodian that form the basis of the court’s findings. That finding shall appear in
            the order of the court.” 705 ILCS 405/2-21(1) (West 2010).
¶ 21        The trial court initially provided no findings of fact in its written order of adjudication.
       The preprinted order of adjudication was marked to indicate that Abel was:
       “NEGLECTED/ABUSED MINOR under section 405/2 of the Juvenile Court Act as to”;
       handwritten next to this was “counts 1, 2, 3, per factual finding of the court.” The trial
       court’s oral pronouncement on that day provided as follows:
                “All right. The Court has reviewed the evidence as presented, the testimony of the
            witnesses, the documentary evidence, uh, and finds that, uh, the State has met its burden
            and has proven by a preponderance of the evidence Count I, II, and III of the Neglect
            Petition. The Court adjudicates the minor neglected pursuant to those findings.”
¶ 22        Neither the written order of adjudication nor the trial court’s oral pronouncement
       provided any factual basis for the trial court’s decision. Accordingly, this court retained
       jurisdiction over the appeal and entered a limited remand for the entry of the express factual
       basis supporting the trial court’s finding of neglect. A supplemental record containing the
       trial court’s findings of fact was filed with this court on September 16, 2013, and we now
       review those findings in light of the evidence presented at trial.
¶ 23        Count I of the neglect petition alleged that Abel’s environment was injurious to his
       welfare, placing him at risk of harm, in that his siblings had been removed from Shana’s care
       and she had failed to cure the conditions that caused their removal. The trial court took

               2
                 Findings of fact also provide the benchmark for further proceedings under the Act.
       Following a finding that a child is neglected under the Act, the court holds a dispositional hearing
       at which the court decides what further actions are in the child’s best interests, in light of the
       findings of neglect. In re G.F.H., 315 Ill. App. 3d 711, 715 (2000). The findings of fact from the
       adjudicatory hearing “inform the court regarding its options when it conducts the dispositional
       hearing.” In re J.W., 386 Ill. App. 3d 847, 855 (2008). The rulings at the dispositional hearing
       provide the parents with fair notice of what they must do to retain their parental rights to their child
       in the face of any future termination proceedings. In re April C., 326 Ill. App. 3d 225, 237 (2001).
       In addition, only after the trial court “has clearly before it the situation which led to removal can it
       determine whether or not the parents have taken steps to improve that situation.” In re Enis, 145 Ill.
       App. 3d 753, 763-64 (1986) (where different judges presided over the adjudicatory and termination
       hearings, and the judge who presided over the termination proceeding was not “informed about the
       facts behind” the abuse findings).

                                                     -8-
       judicial notice of the following records from the neglect proceedings involving the siblings:
       the neglect petitions, the adjudication and disposition orders, the orders following a
       permanency hearing, the petitions for termination of parental rights, the orders terminating
       parental rights, and an order acknowledging this court’s affirmance of the trial court’s
       judgment terminating parental rights. The State then presented the testimony of Jane
       Whitaker, the DCFS child protection investigator who took Abel into protective custody.
       Whitaker stated that she had learned from her investigation that DCFS got involved with
       Shana because of domestic violence issues and because Javier had been indicated for sexual
       abuse. Abel’s siblings were brought into DCFS care because of domestic violence between
       Shana and Javier. While Whitaker was not the caseworker for the siblings, through her
       investigation regarding Abel she was aware that, as of April 17, 2012, neither Shana nor
       Javier had cured the conditions that brought the siblings into DCFS care.
¶ 24       Leslie Montoya testified that she was a foster care caseworker for the Youth Service
       Bureau, where she provided case management to families involved with DCFS. She had been
       the caseworker for Abel’s siblings since July 2010 and also for Abel for two months,
       February through April 2012. As a result of the siblings’ neglect proceedings, Shana had
       been ordered to complete domestic violence counseling and individual therapy (which led
       to a request for a psychological evaluation). While Shana made progress in the domestic
       violence counseling, she was unsuccessfully discharged from individual therapy in 2011
       because of attendance issues and her failure to obtain a psychological evaluation. Shana did
       not cure the conditions that brought the siblings into DCFS care. Shana’s parental rights to
       the siblings were terminated in February 2012.
¶ 25       On cross-examination, Montoya stated that, while Shana had not obtained a
       psychological evaluation at her agency, Shana told her that she had obtained an evaluation
       at another agency, the Glenwood Testing Center. However, Montoya could not obtain any
       paperwork from Glenwood, as Shana had an outstanding balance.
¶ 26       Shana testified that she engaged in services on her own “with no referrals from
       caseworkers.” She engaged in services “with no one to appropriately file my paperwork.”
       She had been attending WAVE for some unspecified services for approximately three years.
       She signed releases at WAVE several times and faxed information regarding those services
       to caseworkers and public defenders several times but could not remember when. She
       stopped attending individual therapy because she felt that her religion “was being bashed.”
       She never had a caseworker who wanted to help her or give her referrals.
¶ 27       The trial court found that, while Shana “did engage in some services, she either did not
       complete the service or was discharged from the service.” Shana “did not successfully
       complete” the services ordered as a result of the siblings’ cases, such that, when Abel was
       brought into DCFS care, she “had not cured the conditions that brought his older siblings into
       care.” These findings are not against the manifest weight of the evidence. Montoya clearly
       testified to both Shana’s successes and her failures in completing the required services.
       Shana admitted to not completing her individual therapy; further, she did not substantiate the
       services that she claimed to have engaged in on her own, and she blamed everyone except
       herself for her failures. We find no error here.


                                                -9-
¶ 28      Because we find no error in the trial court’s finding of neglect under count I, we need not
       address the other bases for the trial court’s ruling. Only a single ground for neglect need be
       proven; when a trial court has found a minor neglected on more than one ground, this court
       may affirm the trial court’s judgment if any of the bases of neglect is upheld. In re Faith B.,
       216 Ill. 2d 1, 14 (2005).

¶ 29                                  III. CONCLUSION
¶ 30      For these reasons, the judgment of the circuit court of Winnebago County is affirmed.

¶ 31      Affirmed.




                                                -10-